Case 1:11-cv-00691-LAK-RWL Document 2121-8 Filed 10/30/18 Page 1 of 2




         EXHIBIT 8
              Case 1:11-cv-00691-LAK-RWL Document 2121-8 Filed 10/30/18 Page 2 of 2




From:                            Steven Donziger <sdonziger@donzigerandassociates.com >
Sent:                            Saturday, December 17, 2016 1:59 AM
To:                              'John van Merkensteijn'
Subject:                         another instruction to Alan

Categories:                      KF2



John: Sorry for the bother but Alan says his auditor is asking for the following instruction regarding the recent
$95,000 investment. Please send this to Alan from the person (I assume MBJ) who represents your entity. I
already have discussed this with Alan and he is in agreement with it. Please confirm or let me know if any
problem. This is time-sensitive. Thanks so much for all, Steven

Alan:

I hereby instruct your law firm to allocate $65,000 of the $95,000 investment from ENTITY to the law firm of
Steven Donziger for expenses related to work on the Ecuador environmental case against Chevron.

Sincerely,

Representative of ENTITY




                                                        1




                                                                                                           JVM 003276
